Exhibit 99.1 1AMITIZA Intellectual Property•AMITIZA has a robust patent estate–Latest patents expire in 2027•Paragraph IV certification notice letter to Sucampo received onJanuary 2, 2013 regarding ANDA submitted to FDA by AnchenPharmaceuticals and Par Pharmaceuticals–Notice letter alleges AMITIZA’s composition, method of use, and/orformulation patents are invalid, unenforceable, and/or will not be infringedby Anchen’s manufacture, use or sale of the product described in itsANDA.•On February 8 Sucampo announced it had filed a patent infringementlawsuit against Anchen and Par Pharmaceuticals–Sucampo is joined by Takeda and R-Tech Ueno in the lawsuitUnder Hatch-Waxman Act, patent infringement lawsuit will stayFDA approval of Anchen’s ANDA for up to 30 months fromreceipt of Jan 2 ’13 Notice letter2RESCULA US Launch Overview•sNDA approved December 2012–RESCULA may be used as a first-line agent or concomitantly with othertopical ophthalmic drug products to lower intraocular pressure–RESCULA is a BK (Big Potassium) channel activator, which is differentfrom other intraocular pressure (IOP) lowering agents.–RESCULA is believed to reduce elevated IOP by increasing the outflow ofaqueous humor through the trabecular meshwork•RESCULA launch in US Q1 2013–40 specialty reps–Product has been shipped to pharmacies and wholesale agreements arein place–We will begin filling scripts in late February with WAC price of $99–Heavy sampling to facilitate patient trial3Trading SymbolSCMP (NASDAQ)Corporate HeadquartersBethesda, MDStock Price (02-07-2013), 52-Week Range$5.22, $8.50 to $3.78Shares Outstanding (9-30-2012)41.9 M (1 class of common stock)Daily Volume (90-day average)105,422Market Capitalization (02-07-2013)$219.1 MDebt (9-30-12)$61.2 MCash & Equivalents (9-30-12)$82.1 MEnterprise Value (02-07-2013)$198.1 MYTD Total Revenue (9-30-2012)$46.6 MFull-time Employees (02-08-2013)123Fiscal Year EndsDecember 31Accounting FirmPricewaterhouseCoopers, LLPKey Facts
